Title: From George Washington to John Fitzgerald, 13 June 1794
From: Washington, George
To: Fitzgerald, John


               
                  Dear Sir
                  Philadelphia June 13th 1794
               
               A week rarely passes without bringing me a letter of similar contents with the enclosed.  As a common centre I am addressed by all those who know not where else to apply. Altho’ it is apart from my public duties, and I have very little leizure for private occupations yet I have never failed (either by myself or some other) to make a response to the request which has been received.
               This must be my apology for asking your aid in the present case, of such details as will enable me to satisfy the enquiries of Mr Smith.  These details, and his letter, you will be pleased to forward at your convenience to Dear Sir Your obedt & affecte
               
                  Go: Washington
               
            